DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been inherited from another Examiner
This application has been inherited from another Examiner.
This application was first docketed to the current Examiner on October 1, 2021.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 18-20, in the reply filed on July 21, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner and the inventions are not independent and distinct.  This is not found persuasive because, in regard to the argument regarding the inventions being not independent and distinct, Applicant has not specifically addressed the basis for restriction in the restriction requirement. In regard to the argument regarding no undue burden, Examiner maintains the reasons made of record at the bottom of page 2 of the Restriction Requirement for why undue burden exists: each invention has attained recognition in the art as a separate subject for inventive effort, and also has/requires a separate field of search.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 7 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 6, 7 and 16, the phrase "or even" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Verschuere et al. (US 2004/0142135).
In regard to claims 1 and 10, Verschuere et al. teach a multilayer tube (hose) that comprises inner layer 14 and outer layer 16 (paragraphs 0056 and 0057 and Fig. 1 [additionally see paragraphs 0052 and 0026]), where the inner layer 14 is disposed directly on the outer layer 16, in regard to claim 10. Inner layer 14 corresponds to the claimed crosslinked fluoroelastomer rubber (all elastomers are crosslinked). Verschuere et al. teach that the outer layer 16 may be of a non-fluorinated elastomer (paragraphs 0056, 0057 and 0052) or a non-fluorinated plastic (paragraphs 0056 and 0057).
	While Verschuere et al. do not explicitly teach a single embodiment that is a hose having an inner layer of a fluorinated elastomer that also has an outer layer that is of a non-fluorinated elastomer, since such embodiments are clearly within the scope of the teachings of Verschuere et al. (as explained above, see, for example, paragraphs 0056, 0057 and 0052), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a hose having an inner layer of a fluorinated elastomer that also has an outer layer that is of a non-fluorinated elastomer, based on the teachings of Verschuere et al. As with the 
	In regard to the claimed hardness of the claimed multilayered tube, Verschuere et al. teach two particular fluoroelastomers for the fluoroelastomer of the inner layer (paragraph 0073 and Table 1 on page 6 of the document) having hardnesses of 77 Shore A and 76 Shore A, respectively for FE-1 and FE-2 (paragraph 0075 and Table 3 on page 7 of the document). The Shore A hardness values of 77 and 76 fall within the claimed Shore A hardness range of about 40 to about 90. Since Verschuere et al. teach that fluoroelastomers having Shore A hardness values of 77 and 76 are suitable fluoroelastomers for the inner layer of the hose of Verschuere et al. (paragraphs 0073-0075 and Tables 1-3), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the FE-1 and FE-2 fluoroelastomers for the fluoroelastomer of the hose of Verschuere et al discussed above having an inner layer of a fluorinated elastomer that also has an outer layer that is of a non-fluorinated elastomer.

In regard to claim 2, Verschuere et al. teach the multilayer tube as discussed above in regard to claim 1. The FE-1 fluoroelastomer of Example 1 (paragraphs 0073-0075 and Tables 1-3) discussed above in regard to claim 1 meets the requirements of claim 2 (paragraph 0065).

In regard to claim 4, Verschuere et al. teach the multilayer tube as discussed above in regard to claim 1. The fluoroelastomers having Shore A hardness values of 77 and 76 that are taught as suitable fluoroelastomers for the inner layer of the hose of Verschuere et al. (paragraphs 0073-0075 and Tables 1-3) have Shore A hardness values that fall within the 

In regard to claim 5, Verschuere et al. teach the multilayer tube (hose) as discussed above in regard to claim 1. While Verschuere et al. do not specifically teach an embodiment where the nominal polymer fluorine content of the fluoroelastomer of the inner layer is 67 weight percent, since Verschuere et al. teach a variety of fluoroelastomer copolymers of a variety of combinations of fluorine-containing repeating units as discussed above in regard to claims 1 and 2 (note, for example, paragraph 0026), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a fluoroelastomer having a nominal polymer fluorine content of 67 weight percent for the inner layer. Further note, in regard to the claimed nominal polymer fluorine content, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” MPEP 2144.05 II.A.

In regard to claim 6, Verschuere et al. teach the multilayer tube as discussed above in regard to claim 1. In regard to the claimed percent volume change of the crosslinked fluoroelastomer rubber, since Verschuere et al. teach a crosslinked fluoroelastomer rubber having all compositional and property limitations recited in claim 1, one of ordinary skill in the art would have expected the characteristics of the crosslinked fluoroelastomer rubbers, taught by Verschuere et al. having a Shore A hardness of 77 and 76, respectively, such as the claimed 

In regard to claim 7, Verschuere et al. teach the multilayer tube as discussed above in regard to claim 1. In regard to the claimed percent volume change of the crosslinked fluoroelastomer rubber, since Verschuere et al. teach a crosslinked fluoroelastomer rubber having all compositional and property limitations recited in claim 1, one of ordinary skill in the art would have expected the characteristics of the crosslinked fluoroelastomer rubbers, taught by Verschuere et al. having a Shore A hardness of 77 and 76, respectively, such as the claimed percent volume change of claim 7, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 8 and 9, Verschuere et al. teach the multilayer tube as discussed above in regard to claim 1. Verschuere et al. teach that the elastomer (rubber) of the outer layer 16 may be any of polyurethanes (which includes thermoplastic and thermoset polyurethanes), diene elastomers such as EPDM, isoprene, butadiene and styrene butadiene, polyolefin elastomer (such as polypropylene elastomer and copolymers of ethylene and propylene), isoprene (the teaching of isoprene includes thermoplastic isoprene composites and natural rubbers). Paragraph 0046. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the elastomers taught as suitable for the outer layer 16 of 

In regard to claim 11, Verschuere et al. teach the multilayer tube as discussed above in regard to claims 1 and 10. Since the inner and outer layers are bonded directly to one another, and since Verschuere et al. teach particular methods of affecting a strong bond between the layers (see, for example, paragraphs 0046 and 0050) and additionally teach a method of enhancing the bond between the inner and outer layers (see, for example, paragraph 0051), one of ordinary skill in the art would have recognized that the bond or enhanced bond between the inner and outer layers of Verschuere et al. is cohesive. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 12, Verschuere et al. teach the multilayer tube as discussed above in regard to claim 1. The fluoroelastomer of the inner layer is an elastomer and therefore includes a curing agent. Additionally, Verschuere et al. teach that the enhanced bonding discussed in paragraph 0051 is achieved via use of a curing agent in one or both of the inner and outer layers.

In regard to claim 13, Verschuere et al. teach the multilayer tube as discussed above in regard to claim 1. The elastomer of the outer layer is an elastomer and therefore includes a curing agent. Additionally, Verschuere et al. teach that the enhanced bonding discussed in paragraph 0051 is achieved via use of a curing agent in one or both of the inner and outer layers.



In regard to claim 15, Verschuere et al. teach the multilayer tube as discussed above in regard to claim 1. In regard to the claimed pump life “in a peristaltic pump”, since Verschuere et al. teach hoses of materials that correspond to those materials recited by Applicant as discussed above in regard to claim 1, one of ordinary skill in the art would have expected the characteristics of the tubular articles / hoses taught by Verschuere et al., such as pump life “in a peristaltic pump”, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II. To the extent that somehow not all of the materials disclosed for the inner and outer layer of Verschuere et al. are able to perform with a pump life “in a peristaltic pump” of at least the claimed 6 month minimum, it 

In regard to claim 16, Verschuere et al. teach the multilayer tube as discussed above in regard to claims 1 and 15. In regard to the claimed flow rate change, since Verschuere et al. teach tubular articles / hoses of materials that correspond to those materials recited by Applicant as discussed above in regard to claim 1, one of ordinary skill in the art would have expected the characteristics of the tubular articles / hoses taught by Verschuere et al., such as flow rate change, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2005/0155690).
In regard to claims 1 and 10, Park teaches a multilayer tube (hose) that comprises an inner layer of a fluoroelastomer and an outer layer of a elastomer or a plastic (paragraph 0138), where the inner layer is disposed directly on the outer layer, in regard to claim 10, in the instance where there is no tie layer between the inner and outer layers (paragraph 0138). The inner layer corresponds to the claimed crosslinked fluoroelastomer rubber (all elastomers are crosslinked). Suitable fluoroelastomers for the inner layer are listed in paragraphs 0039-0041. Park teaches that examples of elastomers that can be used as the outer layer include EPDM, NBR, HNBR, 
	While Park does not explicitly teach a single embodiment that is a hose having an inner layer of the fluorinated elastomer that also has an outer layer that is of a non-fluorinated elastomer and where the Shore A hardness of the fluoroelastomer rubber is from about 40 to about 90, since such embodiments are clearly within the scope of the teachings of Park (as explained above, see, for example, paragraph 0138, which lists EPDM, NBR, HNBR, ACM, AEM, PU and silicone elastomers as suitable materials for the outer layer, all of which are non-fluorinated elastomers, and paragraph 0033, which teaches that the fluoroelastomer of the inner layer has a Shore A hardness of from 50 to 90 such as 70 to 90), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a hose having an inner layer of a fluorinated elastomer that also has an outer layer that is of a non-fluorinated elastomer such as any of EPDM, NBR, HNBR, ACM, AEM, PU and silicone elastomers, and where the fluoroelastomer of the inner layer has a Shore A hardness of from 50 to 90, based on the teachings of Park identified above. As with the fluoroelastomer rubber of the inner layer being crosslinked because it is an elastomer as stated above, the non-fluorinated elastomer of outer layer is crosslinked because it is an elastomer.

	In regard to claim 2, Park teaches the multilayer tube (hose) as discussed above in regard to claim 1. Suitable fluoroelastomers for the inner layer are listed in paragraphs 0039-0041. Copolymers having pairs of each combination of the claimed repeating units are taught in paragraphs 0039-0041.


In regard to claim 4, Park teaches the multilayer tube (hose) as discussed above in regard to claim 1. Since, as discussed above in regard to claim 1, Park teaches that the fluoroelastomer of the inner layer has a Shore A hardness of from 50 to 90 such as 70 to 90, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the hose as discussed above in regard to claim 1 where the fluoroelastomer of the inner layer has a Shore A hardness of from 50 to 90 such as 50 to 80, based on the teachings of Park identified above.

In regard to claim 5, Park teaches the multilayer tube (hose) as discussed above in regard to claim 1. While Park does not specifically teach an embodiment where the nominal polymer fluorine content of the fluoroelastomer of the inner layer is 67 weight percent, since Park teaches a variety of fluoroelastomer copolymers of a variety of combinations of fluorine-containing repeating units as discussed above in regard to claims 1, 2 and 3, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a fluoroelastomer having a nominal polymer fluorine content of 67 weight percent for the inner layer. Further note, in regard to the claimed nominal polymer fluorine content, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter 

In regard to claim 6, Park teaches the multilayer tube as discussed above in regard to claim 1. In regard to the claimed percent volume change of the crosslinked fluoroelastomer rubber, since Park teaches crosslinked fluoroelastomer rubbers having all compositional and property limitations recited in claim 1, one of ordinary skill in the art would have expected the characteristics of the crosslinked fluoroelastomer rubbers taught by Park having Shore A hardnesses of 50 to 90 such as the claimed percent volume change of claim 6, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 7, Park teaches the multilayer tube as discussed above in regard to claim 1. In regard to the claimed percent volume change of the crosslinked fluoroelastomer rubber, since Park teaches a crosslinked fluoroelastomer rubber having all compositional and property limitations recited in claim 1, one of ordinary skill in the art would have expected the characteristics of the crosslinked fluoroelastomer rubbers taught by Park having Shore A hardnesses of 50 to 90, respectively, such as the claimed percent volume change of claim 7, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.



In regard to claim 11, Park teaches the multilayer tube as discussed above in regard to claims 1 and 10. Since the inner and outer layers are bonded directly to one another, and since Park teaches a method of enhancing the bond between the inner and outer layers (see abstract and throughout reference, for example, paragraphs 0028, 0112 and 0116), one of ordinary skill in the art would have recognized that the enhanced bond between the inner and outer layers is cohesive. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.


In regard to claim 13, Park teaches the multilayer tube as discussed above in regard to claim 1. Since the outer layer of the hose discussed above in regard to claim 1 is of an elastomer, the elastomer includes a curing agent (all elastomeric materials are cured and therefore include a curing agent).

In regard to claim 14, while Park does not teach any particular uses for the hoses taught by Park, one of ordinary skill in the art would have recognized that the hoses of Park would be easily tailored length-wise, diameter-wise, thickness-wise, etc. for the particular desired intended use of the hose, and to have selected particular materials that would provide the required mechanical properties for a given intended application, including for those particular hoses recited in claim 14. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the dimensions of the hose and to have selected appropriate materials to use for the layers of the hose within the teachings of Park to produce a hose that is suitable for a given intended use/ a particular desired application, such as those recited in claim 14.

In regard to claim 15, Park teaches the multilayer tube as discussed above in regard to claim 1. In regard to the claimed pump life “in a peristaltic pump”, since Park teaches hoses of 

In regard to claim 16, Park teaches the multilayer tube as discussed above in regard to claims 1 and 15. In regard to the claimed flow rate change, since Park teaches hoses of materials that correspond to those materials recited by Applicant as discussed above in regard to claim 1, one of ordinary skill in the art would have expected the characteristics of the hoses taught by Park, such as flow rate change, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 18, Park teaches a multilayer tube (hose) that comprises an inner layer of a fluoroelastomer and an outer layer of an elastomer or a plastic (paragraph 0138). All elastomers are crosslinked. Suitable fluoroelastomers for the inner layer are listed in paragraphs 
	While Park does not explicitly teach a single embodiment that is a hose having an inner layer of the terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE) that also has an outer layer that is of one of the diene elastomers taught by Park, since such embodiments are clearly within the scope of the teachings of Park (as explained above, see, for example, paragraph 0138, which lists EPDM, NBR and HNBR as suitable materials for the outer layer, all of which are non-fluorinated elastomers, and the terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE) is taught as suitable as the material for the inner layer in paragraph 0041), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a hose having the inner layer of the terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE) and the outer layer of EPDM, NBR or HNBR, based on the teachings of Park identified above. As with the fluoroelastomer rubber of the inner layer being crosslinked because it is an elastomer as stated above, the non-fluorinated elastomer of outer layer is crosslinked because it is an elastomer.



In regard to claim 20, Park teaches the multilayer tube as discussed above in regard to claim 18. While Park does not explicitly teach that the outer layer (of the diene elastomer) has a shore hardness that is less than that of the inner layer (of the terpolymer of ethylene, TFE and perfluoromethylvinyl ether (PMVE)), since Park teaches materials having all compositional limitations recited in claim 18 as discussed above in regard to claim 18, one of ordinary skill in the art would have expected the characteristics of the elastomers taught by Park, such as relative shore hardness values, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782